Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The indicated allowability of claims 1 and cancelled claim 7 are withdrawn in view of the newly discovered reference(s) to Kamgaing et al. (Pub No. US 2015/0325925 A1, hereinafter Kamgaing).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamgaing.
With regards to claim 1, Kamgaing teaches teaches a component carrier, comprising: 
a stack comprising at least one electrically insulating layer structure and a plurality of electrically conductive layer structures (see Fig. 7A-7J, stack with insulating layers and conductive layers shown); 
a component embedded in the stack and comprising an array of pads on a main surface of the component (see Fig. 7A-7J, component 707 embedded); 
wherein a first electrically conductive connection structure of the electrically conductive layer structures electrically connects a first pad of the pads up to a first wiring plane (see Fig. 7J, a first pad from 707 connecting to a conductive line with a first wiring plane from 720); 

vherein a third electrically conductive connection structure of the electrically conductive layer structures electrically connects a third pad of the pads up to a third wiring plane being different from the first wiring plane and the second wiring plane, wherein the third electrically conductive connection structure is composed of a third trace extending along a horizontal direction in the third wiring plane and a plurality of at least three, directly connected vertical through-connections connecting the third pad with the third trace (see Fig. 7J, a third pad form 707 with three vertical interconnects shown and with a third wiring plane and different from first and second wiring planes).


    PNG
    media_image1.png
    440
    729
    media_image1.png
    Greyscale


With regards to claim 2, Kamgaing teaches the component carrier according to claim 1, further comprising one of the following features: wherein the first wiring plane corresponds to the main surface of the component with the plurality of pads; wherein the first wiring plane is different from the main surface of the component with the plurality of pads, in particular is parallel to the main surface of the component with the plurality of pads (see annotated Fig. 7J, first wiring plane different from main surface of component 707).

With regards to claim 3, Kamgaing teaches the component carrier according to claim 1, further comprising at least one of the following features: wherein the second wiring plane is different from the main surface of the component with the plurality of pads and is different from the first wiring plane; wherein the first wiring plane is arranged between the main surface of the component with the plurality of pads and the second wiring plane; wherein the first electrically conductive connection structure consists only of a first trace extending along a horizontal direction (see Fig. 7J, second wiring plane different from component plane from 707 and is different from first wiring plane, first wiring plane between surface of 707 and second wiring plane; first connection structure with only a first trace “1st line”).

With regards to claim 4, Kamgaing teaches the component carrier according to claim 1, wherein the first electrically conductive connection structure is composed of, in particular only, a first trace extending along a horizontal direction and a vertical through-connection in, in particular direct, contact with the trace (see Fig. 7J, first electrically conductive connection structure as a horizontal first trace “1st line” and vertical through connection directly contacting “1st line”).

nd line” as a second trace in horizontal direction with vertical through-connections connecting second pad from 707 to second trace “2nd line”).

With regards to claim 6, Kamgaing teaches the component carrier according to claim 4, wherein, in a plan view on the main surface of the component having the plurality of pads, the second trace only partially or fully covers the first trace or does not cover the first trace at all (see Fig. 7A-7J, second trace “2nd line” either covers, partially covers, or does not cover first trace “1st line”).

With regards to claim 8, Kamgaing teaches the component carrier according to claim 1, wherein, in a cross- sectional view perpendicular to the main surface of the component, the first electrically conductive connection structure extends continuously below the second electrically conductive connection structure (see Fig. 7A-7J, first electrically conductive connection structure from “1st line” and associated vertical through-connections extends below second electrically conductive connection structure from “2nd line”).

With regards to claim 9, Kamgaing teaches the component carrier according to claim 1, wherein, in the cross-sectional view perpendicular to the main surface of the component, the second electrically conductive connection structure extends continuously below the third electrically conductive nd line” extends below third electrically conductive connection structure from “3rd line”).

With regards to claim 10, Kamgaing teaches the component carrier according to claim 1, further comprising at least one of the following features: 
wherein, in a plan view on the main surface of the component having the plurality of pads, at least part of the electrically conductive connection structures extends in two perpendicular directions and/or in two opposing directions of this plane to connect the pads of the component up to different wiring planes (see Fig. 7J, “1st line” and “2nd line” extend in opposing directions); 
wherein a respective one of the pads being located more centrally on the main surface of the component is connected up to a wiring plane having a vertically larger distance from the main surface of the component than a respective other one of the pads located less centrally in, in particular at an edge of, the main surface of the component (see Fig. 7J, pads from 707 more centrally connected to a wiring plane with larger vertical distance than other pads less centrally); 
wherein at least part of the connection structures comprises a horizontally extending trace exclusively in the assigned wiring plane (see Fig. 7J, part of connection structures with horizontal trace to a assigned wiring plane “1st line” and “2nd line”); 
wherein at least part of the connection structures comprises a plurality of directly connected, stacked or staggered and at least partially metal filled laser vias (see Fig. 7J, part of connection structures with plurality of stacked vias from “1st line” and “2nd line”); 
wherein, in a cross-sectional view perpendicular to the main surface of the component, at least one of the electrically conductive connection structures is substantially L-shaped (see Fig. 7J, conductive structures with part being “1st line” or “2nd line” substantially L-shaped);

wherein the at least one electrically insulating layer structure comprises at least one of the group consisting of resin, in particular reinforced or non-reinforced resin, for instance epoxy resin or Bismaleimide-Triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based Build-Up Film, polytetrafluorocthylene, a ceramic, and a metal oxide (see Fig. 7J, ¶24-¶30, insulating layers comprised of a ceramic for example); 
wherein the component carrier is shaped as a plate (see Fig. 7J, component carrier shape of a plate); 
wherein the component carrier is configured as one of the group consisting of a printed circuit board, and a substrate (see Fig. 7J, component carrier as a substrate); 
wherein the component carrier is configured as a laminate-type component carrier (see Fig. 7J, component carrier with laminates).
Kamgaing, however, is silent teaching wherein the electrically conductive layer structures comprise at least one of the group consisting of copper, aluminum, nickel, silver, gold. palladium, and tungsten, any of the mentioned materials being optionally coated with supra-conductive material such as graphene.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML